Citation Nr: 1524980	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  13-03 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee disability, diagnosed as patellofemoral pain syndrome, degenerative joint disease (DJD), and medial meniscus tear, prior to March 24, 2014.

2.  Entitlement to an initial rating in excess of 20 percent for left knee disability, diagnosed as patellofemoral pain syndrome, DJD, and medial meniscus tear, since March 24, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from May 2008 to June 2009, including service in Iraq.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington that granted service connection for left knee patellofemoral pain syndrome and assigned an initial 10 percent evaluation under Diagnostic Code (DC) 5260 effective June 10, 2009.  In a subsequent rating decision, the RO discontinued the evaluation under DC 5260 and assigned a 20 percent evaluation under DC 5258, both effective March 24, 2014.

The Veteran filed a claim for left knee condition, which the RO has adjudicated as patellofemoral pain syndrome.  The Veteran carries three left knee diagnoses during the appeal period: patellofemoral pain syndrome, DJD, and medial meniscus tear.  A claim is not necessarily limited in scope to a single or particular diagnosis and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Board finds that the Veteran reasonably expected his claim to encompass all of his knee symptoms and diagnoses, not only patellofemoral pain syndrome.  The appeal is recharacterized accordingly on the title page.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left knee disability has been manifested by slight instability.

2.  For the entire appeal period, the Veteran's left knee disability has been manifested by frequent episodes of locking, pain, and effusion into the joint caused by dislocated semilunar cartilage.

3.  For the entire appeal period, the Veteran's left knee disability has been productive of flexion limited to no less than 95 degrees, including on repetition, and extension limited to no greater than 0 degrees, without ankylosis, impairment of tibia or fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  Effective June 10, 2009, the criteria for an evaluation of 10 percent, but no more, for instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2014).

2.  Effective June 10, 2009, the criteria for an evaluation of 20 percent for dislocated semilunar cartilage of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5258 (2014).

3.  Effective June 10, 2009, the criteria for an evaluation of 10 percent, but no more, for limitation of motion of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5003-5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs and identified post-service treatment records, Social Security Administration records, VA examination reports, and lay statements have been obtained.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  

The Veteran was afforded VA examinations in July 2009 and March 2014.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected left knee disability as they include interviews with the Veteran, review of the claims file, and physical examinations.  The Veteran has not reported, nor does the record show, that his knee has worsened in severity since the most recent March 2014 examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

II.  General Rating Principles and Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 5256, which evaluates ankylosis of the knee, provides for a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is assigned when there is ankylosis of the knee in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256. 

Diagnostic Code 5257 evaluates recurrent subluxation or lateral instability of a knee, and provides for a 10 percent disabling for a slight impairment; a 20 percent disabling for a moderate impairment; and a 30 percent disabling for a severe impairment.  

When semilunar cartilage is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5258.  

When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, DC 5259.  

Under DC 5260, which evaluates limitation of flexion, a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees; and a 30 percent rating is assigned when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, which evaluates limitation of extension, a zero percent rating is assigned when extension is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees; a 20 percent rating is assigned when extension is limited to 15 degrees; a 30 percent rating is assigned when extension is limited to 20 degrees; a 40 percent rating is warranted for extension limited to 30 degrees; and a 50 percent rating is assigned when extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.

III. Discussion

Service connection is in effect for left knee disability, diagnosed as patellofemoral pain syndrome, DJD, and medial meniscus tear.  It is currently rated 10 percent disabling under DC 5260, effective June 10, 2009.  Effective March 24, 2014, that rating was discontinued and a 20 percent evaluation under DC 5258 was assigned.  The Veteran contends that his left knee disability is more severe than the currently assigned ratings and that he is entitled to higher ratings.

DC 5257 - Subluxation or Lateral Instability

The Board finds that a separate, compensable rating is warranted for instability under 38 C.F.R. §4.71a, DC 5257.

The Veteran separated from service in June 2009.  At the July 2009 VA examination, he reported a popping sensation with movement and giving way.  In a July 2009 VA treatment record, the Veteran reported the knee giving out and that this was exacerbated by climbing stairs and ladders.  Lachman's test was positive.  At an August 2009 VA physical therapy appointment for the knee, he reported popping and instability.  At an orthopedic surgery consult in October 2009, he reported a sense of buckling and was prescribed a knee brace.  By March 2010 he was also using a cane.  In October 2013, VA treatment records show that function was adequate with the brace for most activities, but not all, and increased brace use was recommended.  In November 2013 his treating VA physician noted that the Veteran is a "highly reliable reporter" and that on incline or decline his instability increased, resulting in occasional falls and the need to grab onto something to stabilize.  The physician stated that instability precluded jogging and walking for long distances.  The Veteran has a subsistence lifestyle in rural terrain and hunts for food.  He must wear a brace for uneven terrain and was prescribed a better brace with more articulation to address this problem.  In February 2014, his treating VA physical therapist noted "too much laxity hyperext and laterally" and requested a custom prosthetic.  The March 2014 VA examiner noted "problems with instability for the past 4-5 years" and that the Veteran wears a brace and uses a cane whenever he is ambulating.  Thus, there are subjective reports of instability throughout the appeal period.

Objective strength and joint stability tests conducted at VA examinations and in treatment records were negative for instability, recurrent subluxation or dislocation throughout the appeal period.  However, the rating schedule does not require objective medical evidence to substantiate instability.  Given the consistent, competent, and credible reports of the Veteran of symptoms of instability throughout the appeal period, as well as the prescription of a brace and the 2014 VA examiner's report of a long history of instability, the Board finds that a separate rating for instability is warranted.

Throughout the appeal period the instability has been slight in severity and therefore warrants a separate 10 percent rating, but no higher.  A higher rating of 20 percent requires evidence of moderate instability.  In a November 2013 VA treatment record, the Veteran stated that "[w]alking on the level is okay, but incline or decline increases his knee pain and instability resulting in occasional falls."  He also reported that he was able to do what he needs to do most of the time.  Thus, the subjective evidence shows only slight impairment due to instability.  As the impairment is not significant enough to result in positive objective joint stability testing and the Veteran's subjective reports indicate infrequent episodes with minimal impact on daily functioning, a higher rating of 20 percent for moderate instability is not warranted at any point during the appeal period.

DC 5258 - Semilunar Cartilage

Next, based on the record, the Board finds that the Veteran is entitled to a separate, 20 percent rating for his left knee dislocated semilunar cartilage under 38 C.F.R. §4.71a, DC 5258.  This is the maximum schedular rating under this diagnostic code.  

A tear of the medial meniscus was not diagnosed by MRI until March 2014.  However, the Board finds that the evidence shows the tear likely existed for the entire appeal period.  In August 2008, during the one-year look-back period, an STR shows positive McMurray's test and "physical exam suggests medial meniscal pathology."  In a July 2007 VA treatment record, McMurray's test was positive and the physician noted he could not rule out a meniscus injury and an MRI was recommended.  However, an MRI was not conducted on the left knee until the March 2014 VA examination, when the tear was revealed.  Significantly, the March 2014 VA examiner diagnosed a "chronic meniscal tear" (emphasis added).  The RO assigned the current 20 percent rating effective the date of that examination, but the Board finds that the evidence shows the symptomatology and evidence of meniscal tear was present for the entire appeal period.  As such, the separate 20 percent rating under DC 5258 is assigned effective June 10, 2009.

The Board is mindful that a separate compensable rating has been assigned under DC 5257.  Separate ratings under DC 5257 and 5258 are permissible in this instance because the symptomatology associated with the dislocated semilunar cartilage (i.e., chronic pain, popping, and frequent locking and effusion) is not accounted for under DC 5257 (i.e., instability).  As these symptoms are not contemplated by DC 5257, a separate 20 percent rating under DC 5258 does not amount to impermissible pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); VAOPGCPREC 9-2004.

DCs 5003- Functional Loss, 5260 & 5261 - Limitation of Motion

The Board finds that a minimum 10 percent rating is warranted for the left knee on the basis of functional loss due to weakness.

Separate ratings under DC 5260 and DC 5261 may be assigned for disability of the same knee joint.  See VAOPGCPREC 9-2004.  Additionally, VAOPGCPREC 23-97 held that a claimant who has both arthritis and instability of the knee may receive two separate disability ratings under DCs 5003-5010 and DC 5257 (or under DCs 5258-9) without violating the prohibition of pyramiding of ratings.  For a knee disorder already rated under DC 5257, a claimant would have additional disability justifying a separate rating if there is limitation of motion under DCs 5260 or 5261.

Osteoarthritis was diagnosed in the left knee in an April 2009 STR.  VA treatment records contain a July 2009 x-ray showing arthritic changes, namely mild to moderate medial and minimal lateral and patellofemoral compartment degenerative disease that was diagnosed as tricompartmental DJD.

STRs, VA treatment records and examinations show that the Veteran's left knee flexion was measured many times during the appeal period.  At worst, pain was shown to begin at 60 degrees at the July 2009 VA examination; however, the pain did not additionally limit joint function and the Veteran was still able to flex to 140.  At the March 2014 VA examination, flexion was limited to 95 degrees, including on repetition and with painful motion.  Every other measurement shows flexion to 100 or more degrees, including on repetition and with painful motion.  Because the Veteran's flexion was not actually limited to 60 degrees in July 2007 and the evidence shows flexion to at least 95 degrees throughout the appeal period, the Board finds that it has not been limited to a compensable level under DC 5260 at any point.

Likewise, in STRs, VA treatment records and examinations, extension never exceeded 0 degrees and there was no objective evidence of painful motion.  Therefore, the Veteran has no compensable limitation of extension under DC 5261, and a higher rating is not available under this DC.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

The normal range of motion for the knee is 140 degrees flexion and 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  Compensation for pain is limited to a single 10 percent disability rating per joint when there is "no actual or compensable limitation of motion."  Mitchell, 25 Vet. App. at 36.  Here, there is no compensable limitation of motion, and VA treatment records, VA examination reports, and lay evidence show additional limitation in ROM and functional loss of the left knee following repetitive-use testing due to contributing factors of disability, including pain, weakened movement, disturbance of locomotion, less movement than normal, and interference with sitting, standing, and weightbearing.  

The 2009 VA examiner found that pain had the major functional impact limiting joint function after repetitive use.  In VA treatment records dated in August 2009 and October 2009, physicians found decreased range of motion limited by pain.  However, the symptom of chronic pain is already contemplated in the separate 20 percent rating assigned under DC 5258.  Thus, assigning a separate 10 percent rating under DC 5003-5260 for limitation of motion due to pain would amount to impermissible pyramiding, as it would compensate duplicative symptomatology.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 262; VAGCOPREC 9-2004 ("[T]he key consideration in determining whether rating under more than one diagnostic code is in order is whether the ratings under different diagnostic codes would be based on the same manifestation of disability or whether none of the symptomatology upon which the separate ratings would be based is duplicative or overlapping.").  Further, it is in the Veteran's best interest to rate the symptom of chronic left knee pain under DC 5258 rather than DC 5003-5260 because the rating available under the latter code is limited to 10 percent.

Notwithstanding the foregoing finding, functional loss due to weakness is demonstrated by the evidence and that factor is not contemplated in the relevant rating criteria or in the separate ratings under DCs 5257 and 5258.  Thus the Board finds that the Veteran is entitled to the minimum rating of 10 percent for functional loss due to weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5003-5260; DeLuca; Mitchell.  

Because neither left knee flexion nor extension have manifested to a compensable level, even considering the Veteran's subjective complaints and the recorded objective findings of functional loss due to pain and weakness, the evidence demonstrates that the criteria for a rating in excess of 10 percent under DC 5260 have not been met.  The Board thus finds that a rating in excess of 10 percent for limitation of motion is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.59; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other Diagnostic Codes

The Board has considered whether it may be appropriate to rate the Veteran's left knee disability under other diagnostic codes, but finds that no higher or additional evaluations are warranted.

Diagnostic Codes 5256 and 5259 provide ratings for ankylosis and removed cartilage, respectively.  Diagnostic Codes 5262 and 5263 provide ratings for impairment of tibia and fibula and genu recurvatum, respectively.  The medical evidence shows no such impairments.  Specifically, the 2014 VA examiner affirmatively found an absence of ankylosis, tibial or fibular impairment, and hyperextension, and stated that the Veteran has never had a meniscectomy (removal of semilunar cartilage).  Therefore, a higher rating is not available under these DCs.

Based on the foregoing, the Board finds that the Veteran is not entitled to a rating under any other diagnostic codes.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert.

IV.  Other Considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal period, including during the one-year look-back period, and therefore staged ratings are not assignable.  Hart, 21 Vet. App. 505; Gaston, 605 F.3d at 982.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The rating criteria contemplate the specific symptoms directly associated with the Veteran's service-connected disability.  His left knee disability is characterized by full extension and flexion limited to no less than 95 degrees, including on repetition and with pain; dislocated semilunar cartilage that results in frequent episodes of pain, popping, locking and effusion into the knee joint; and slight instability; without evidence of ankylosis, removed cartilage, impairment of tibia or fibula, or genu recurvatum.  These manifestations are contemplated in the applicable rating criteria.  Any interference with employment is contemplated by his current TDIU.

Additional functional effects include the need for a cane, difficulty with climbing stairs, walking, running, kneeling, and prolonged standing.  These functional effects are specifically contemplated by the rating schedule, including the assigned evaluation under 38 C.F.R. §§ 4.40 and 4.59.  38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluations.  Rather, his reported knee symptoms are consistent with the degrees of disability addressed by such evaluations.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of an extraschedular rating is not warranted.  


ORDER

Effective June 10, 2009, a 10 percent rating for left knee instability is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective June 10, 2009, a 20 percent rating for left knee meniscus tear is granted, subject to the law and regulations governing the payment of VA monetary benefits.

Effective June 10, 2009, a 10 percent rating for limitation of flexion of the left knee is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


